The Honorable Edwin Powell, Jr.      Opinion No. Ii-898
County Attorney
Coryell County                       Re: Taxation of Farm
711 Main Street                      Products.
Gatesville, Texas 76528
Dear   Mr.   Powell:
     You have requested our opinion regarding the construction
of article 8, section 19 of the Texas Constitution. That
section provides:
             Farm products in the hands of the producer,
             and family supplies for home and farm use,
             are exempt from all taxation until other-
             wise directed by a two-thirds vote of all
             the members elected to both houses of the
             Legislature.
     We have been advised by the Comptroller's office that,
in 1879, when article 8, section 19 was added to the Constitu-
tion, livestock and poultry were taxed, and that the practice
has never ceased. This raises the question as to whether the
Committee on Constitutional Amendments of the 16th Legislature,
which proposed the amendment, intended to include livestock
and poultry within the ambit of “farm products," and this is
the issue which you raise.
     In Court v. O'Connor, 65 Tex. 334 (Tex. Sup. 18861, the
Supreme Court Gs called on to determine the situs for tax
purposes of cattle which grazed on land located in two
counties. The Court reached a result that was later enacted
as article 7155, V.T.C.S. Never did the Court express the
slightest doubt-that the cattle were taxable at &me location.
                                 9.W. 153 (Tex. Civ. App. --
                           r v. Johnson, 42 S.W. 866 (Tex. Civ.
                                   le therefore that livestock
and poultry are not.considered to be included within the
                          p. 3772
The Honorable Edwin Powell, Jr. - page 2   (H-898)


definition of "farm products" as that term is used in article
8, section 19 of the Texas Constitution.
      You also ask us to specify what is included within the
meaning of "family supplies for home and farm use" under
article 8, section 19. This question was addressed in
Attorney General Opinion WW-1025 (19611, in which the Attorney
General held that "family supplies for home and farm use"
means
            consumable articles reasonably necessary
            for day-to-day use in operating or main-
            taining a farm or home.
We have been pointed to no reason not to concur with the
definition suggested in Attorney General Opinion WW-1025,
and we are unable to supply a more definitive guideline.
                       SUMMARY
            Livestock and poultry are not “farm
            products" under article 8, section 19
            of the Texas Constitution and thus are
            not exempt from taxation thereunder.
            "Family supplies for home and farm use"
            means consumable articles reasonably
            necessary for day-to-day use in operating
            or maintaining a farm or home.
                          Very truly yours,



                           Attorney General of Texas
APPROVED:




Opinion Committee

jwb
                           p. 3773